Name: Commission Regulation (EEC) No 838/81 of 31 March 1981 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/48 Official Journal of the European Communities 1 . 4. 81 COMMISSION REGULATION (EEC) No 838/81 of 31 March 1981 fixing the import levies on milk and milk products Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1373/80 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1373/80 (3), as last amended by Regulation (EEC) No 647/81 (4); Whereas, in the absence of the threshold prices for the 1981 /82 marketing year for milk products, the amount of the levies on these products has been obtainable only on the basis of the threshold price for the 1980/81 marketing year ; Whereas, in order to avoid interruption of the levy system before the Council 's decision, these levies are to be fixed on a temporary basis and are liable to be replaced when the threshold prices for 1981 /82 are known ; 1 . The import levies referred to in Article 14 (2) of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto . 2. However, these amounts shall be liable to adjust ­ ment as a result of the Council 's decisions on prices for the 1981 /82 milk year. Article 2 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 (2) OJ No L 291 , 19 . 11 . 1979, p. 17 . (') OJ No L 140, 5 . 6 . 1980 , p . 35 . (4) OJ No L 68 , 13 . 3 . 1981 , p . 19 . 1 . 4. 81 Official Journal of the European Communities No L 85/49 ANNEX to the Commission Regulation of 31 March 1981 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 04.01 A I b) 04.01 A II a) 1 04.01 A II a) 2 04.01 A II b) 1 04.01 A II b) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 0110 19-29 0120 16-88 0130 16-88 0140 20-92 0150 15-67 0160 19-71 0200 44-17 0300 93-43 0400 144-39 0500 13-23 0620 67-14 0720 121-70 0820 124-12 0920 137-71 1020 59-89 1120 114-45 1220 116-87 1320 130-46 1420 25-74 1520 34-75 1620 93-43 1720 144-39 1820 36-27 2220 per kg 0-5989 ( U ) 2320 per kg 1-1445 i 11 ) 2420 per kg 1-3046 C 1 ) 2520 per kg 0-5989 ( 12 ) 2620 per kg 1-1445 ( 12 ) 2720 per kg 1 -3046 ( 12 ) 2820 41-37 2910 per kg 0-9343 ( 12 ) 3010 per kg 1 -4439 (&gt; 2 ) 3110 169-87 3210 207-24 3321 18-13 3420 156-72 ( 13 ) 3521 18-13 3619 1 56-72 ( 13 ) 3719 156-72 ( 13 ) 3800 156-72 3900 160-57 H 4000 166-30 4120 36-27 4410 1 52-20 4510 151-58 4610 248-30 4710 160-57 4840 178-68 ( 19) 04.02 B II b) 2 04.03 A 04.03 B 04.04 A I a) 1 04.04 A I a) 2 04.04 A I b) 1 aa) 04.04 A I b) 1 bb) 04.04 A I b) 2 04.04 A II 04.04 B 04.04 C 04.04 D I 04.04 D II a) 1 04.04 D II a) 2 04.04 D II b) 04.04 E I a) 04.04 E I b) 1 aa) 11 ) No L 85/50 Official Journal of the European Communities 1 . 4 . 81 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 aa) 22) aaa) 4850 178-68 ( 19) 04.04 E I b) 1 aa) 22) bbb) 4860 178-68 H 04.04 E I b) 1 bb) 4870 178-68 H 04.04 E I b) 1 cc) 4880 178-68 ( Ã 9) 04.04 E I b) 1 dd) 4890 178-68 04.04 E I b) 2 aa) 4922 164-53 C 5) 04.04 E I b) 2 bb) 5022 164-53 ( 16) 04.04 E I b) 3 5030 164-53 ( 17) 04.04 E I b) 4 5060 164-53 j 1 7) 04.04 E I b) 5 aa) 5130 164-53 ( 19) 04.04 E I b) 5 bb) 5140 164-53 04.04 E I c) 1 5210 123-40 04.04 E I c) 2 5250 261-25 04.04 E II a) 5310 160-57 04.04 E II b) 5410 261-25 17.02 A II H 5500 28-22 21.07 F I 5600 28-22 23.07 B I a) 3 5700 47-34 23.07 B I a) 4 5800 61-11 23.07 B I b) 3 5900 57-33 23.07 B I c) 3 6000 47-51 23.07 B II 6100 61-11 For notes (^ to ( 10), see notes (') to ( 10) of Council Regulation (EEC) No 1691 /80 (OJ No L 166, 1 . 7. 1980). (M ) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; b) 7-25 ECU ; and c) 0-42 ECU. ( 12 ) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and b) 0-42 ECU. ( 13) The levy is limited to 9-07 ECU per 100 kg net weight . ( H) The levy is limited to 6 % of the value for customs purposes . ( 15 ) The levy is limited to 72-49 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 16) The levy is limited to 96-67 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 17) The levy is limited to 60-40 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended). ( 18) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 19) Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate , if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).